DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 09/29/2021 Amendment.
Claims 1-9 are pending and examined.
Examiner thanks Applicant for figuring out the intended reference used in the previous rejection, which is US 8,780,634 to Li et al. (hereafter Li).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li.
Regarding independent claim 1, Li teaches a circuit comprising: 
a controller (FIG. 75: e.g. controller 7503) configured to: 
generate a keyword for a key to be stored in a memory array according to a content addressable memory (CAM) storage scheme, the keyword comprising a plurality of information bits of the key and a plurality of parity bits determined from the plurality of information bits (FIG. 75: controller 7503 for generating rotated indies and metadata); 
generate an inverse keyword based on the keyword (see 8:45-9:19
program the keyword and the inverse keyword according to the CAM storage scheme (programming as shown in either FIG. 6B or 6C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 7,436,715 to Kato et al. (hereafter Kato).
Regarding dependent claim 2, Li teaches, as applied in prior rejection of claim 1, all claimed subject matter. Li further teaches the word line voltage bias can be budgeted a little higher to avoid error inherently based on a bit error number associated with storage of the keyword; and determine that the keyword matches the target keyword in response to the bias (see 12:8-11).  Li does not explicitly how an initial word line bias setting is modified. 
Kato teaches a flash memory utilized as CAM (e.g. see FIG. 1), wherein bias a plurality of word lines coupled to the CAM array according to a plurality of modified word line bias settings generated by CAM monitor cells CAMME and CAMMP (see FIGS. 10-12, and 11:37-13:7).
Since Li and Kato are both from the same field of endeavor, the purpose disclosed by Kato would have been recognized in the pertinent art of Li.
see Li, 12:2-11).
Regarding dependent claim 3, Kato teaches wherein the controller is configured to bias a word line of the plurality of word lines at a low voltage level according to the initial word line bias setting (FIG. 11: e.g. at Vcc, see 12:53-63), and is configured to bias the word line at the high voltage level according to a modified word line bias setting (FIG. 11: e.g. at boosted voltage, see 12:53-63).
Regarding dependent claim 5, Li teaches a sense circuit configured to determine a plurality of sense results of a plurality of sense operations for a set of memory cells coupled to the plurality of word lines during the bias of the plurality of word lines according to the plurality of modified bias settings; and OR logic circuitry configured to perform an OR logic operation generate a combined sense result based on the plurality of sense results, wherein the controller is configured to determine that the keyword matches a target keyword based on the combined sense result (see FIGS. 71-72 and 37:6-29).
Regarding dependent claim 7, Li teaches wherein the keyword comprises a plurality of keyword portions, and wherein the controller, in order to generate the plurality of keyword portions, is configured to: divide the key into a plurality of key portions (see FIG. 69 and 36:31-59); and generate a respective set of parity bits for each of the key portions (see FIG. 6C, considering 48 bits are a segment of a bit key).
Regarding dependent claim 8, Li teaches wherein the controller, in order to generate the inverse keyword, is configured to generate a respective inverse keyword portion for each of the keyword portions (FIG. 69: inverse keyword portions are shaded in grey as shown).

Allowable Subject Matter
Claim 4 is allowed.
Claims 6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 4: wherein the controller is further configured to: program a plurality of keywords into the memory array, wherein any two different keywords of the plurality of keywords has a minimum distance of 2*t+1, wherein t is a maximum number of bit errors with which the memory array stores each of the two different keywords.
With respect to dependent claim 6: wherein the plurality of word lines comprises a first plurality of word lines, the plurality of modified bias settings comprises a first plurality of modified bias settings, the plurality of sense results comprises a first plurality of sense results, the plurality of sense operations for the set of memory cells comprises a first plurality of sense operations for a first set of memory cells storing at least a portion of the keyword, the OR logic operation comprises a first OR logic operation, and the combined sense result comprises a first combined sense result, wherein the sense circuit is further configured to determine a second plurality of sense results of a second plurality of sense operations for a second set of memory cells storing at least a portion of the inverse keyword, wherein the OR logic circuitry is configured to perform a 
With respect to dependent claim 9: wherein the controller is further configured to: program a plurality of keywords into the memory array, wherein each of the plurality of keywords comprises an associated plurality of keyword portions, wherein any two different keyword portions has a minimum distance of 2*t+1, wherein t is a maximum number of bit errors with which the memory array stores each of the two different keyword portions.

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive.
Applicant has correctly assumed Examiner means keys of Li for claimed keywords.  Applicant is also kindly noticed that keys, keyword and indices all have the same meaning in this reference.
	Applicant is kindly directed to the corresponding description of FIG. 75, which is cited for claimed limitations “a keyword … comprising a plurality of information bits of the key and a plurality of parity bits determined from the plurality of information bits” in the 08/06/2021 Office Action.  The corresponding description recites:

FIG. 75 is a schematic representation of the arrangement. A host 7501, such as a PC or server, provides the data, which can include the indices or keys. At block 7503, typically implemented on the controller, the indices can be stored in a buffer memory and rotated to have vertical orientation before being sent out as pages for programming into a memory array. This part of the process is basically equivalent to that discussed above with respect to FIG. 13. Bloom filters are also generated from the indices; for example, all the indices to be stored in a single block could be used to form a single bloom filter configured to be written onto a single word line, where the controller could also generate ECC for the bloom filter and form a corresponding write page. Copies of the keys, protected with ECC, can also be stored along with the metadata as sent over to the memory.
	From the above passage, the controller is configured to generate the keys/keywords/indices in vertical orientation, generating and adding corresponding error correction code (i.e. ECC or parity bits) to each of the keys/keywords/indices.  The passage also mentions “copies of the keys”, it is understood throughout the disclosure that copies of the keys comprise inverted keys/keywords. Therefore, Li does teach the claimed limitations.
Claims 1-3, 5, 7-8 maintain rejected for the reason set forth above.
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

November 15, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824